DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 8 and line 18 recite “a sensor component” and should recite “one of the plurality of sensor components” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“user input device” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the published specification, the user input device appears to be drawn to a number of touch sensitive buttons, or known equivalents (per paragraph [0004]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, the term "large" is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner will interpret the claim to mean that the device includes a plurality of fixed segment numerals, the plurality of fixed segment numerals having a larger size than the fixed segment temperature value numerals, the fixed segment humidity value numerals, and the fixed segment carbon dioxide numerals, and a plurality of fixed segment icons positioned proximate to the plurality of fixed segment numerals, the plurality of fixed segment icons including at least two of a temperature icon, a humidity icon, or a carbon dioxide icon. 

Regarding claims 16-17 and 22, the claims also recite the term “large” and are rejected and interpreted as noted above. 

Claims 16-20 and 22 are rejected based on their dependency to claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kui (CN106524441A – previously cited) in view of Siddaramanna (US 2009/0001182) and Leeland (US 2016/0313018 – previously cited).

Regarding claim 1, Kui teaches a sensor device (see paragraph [0010] which notes the wireless PM2.5 monitoring system which is defined as the sensor device) for use in a building zone (see paragraph [0009] which notes use in rooms which is analogous to building zones), comprising: 
a plurality of sensor components (see paragraph [0041] which notes the monitoring system comprising a temperature sensor, humidity sensor, and CO2 sensor), each sensor component configured to sense an environmental condition in the building zone (see paragraph [0041]); 
a segment display (see paragraph [0039] and Fig. 4, the display 2 is not labeled directly in Fig. 4) including: 
a first plurality of segment icons (see Annotated Fig. A, below), each fixed segment icon associated with one of the sensor components (see Annotated Fig. A, below where there is a temperature, humidity, and CO2 icon);
a first plurality of segment numerals (see Annotated Fig. A, below) to display a value associated with a sensor component (see Annotated Fig. A, below which shows temperature, humidity, and CO2 icons associated with their readout values on the display); 
a second plurality of segment numerals (see Annotated Fig. A, below), the second plurality of segment numerals having a larger size than the first plurality of segment numerals (see Annotated Fig. A below, which shows the second plurality of fixed segment numerals larger than the first plurality of segment numerals); 
 a second plurality of segment icons positioned proximate to the second plurality of segment numerals, the second plurality of segment icons including at least two of a temperature icon, a humidity icon, or a carbon dioxide icon (see Annotated Fig. A below, the Examiner notes that the claim merely requires the second plurality of segment icons to be proximate to the second plurality of segment numerals, and that the display shows that the second plurality of segment icons are proximate by the broadest reasonable interpretation of the claim since are all on the same display);
a user input device configured to receive a user input (see paragraph [0041], where the touch screen of the display 2 acts as an input device to receive input of data); 
a control circuit (3, see paragraph [0041]) communicably coupled to the sensor components, the display, and the user input device (see paragraph [0041] and further see paragraph [0055]). 

    PNG
    media_image1.png
    657
    775
    media_image1.png
    Greyscale

Kui does not specifically teach:
that the display is a fixed segment display;
wherein the control circuit is structured to, in a response to a user input selecting one of the first plurality of fixed segment icons, cause the second plurality of fixed segment numerals to display a value associated with a sensor component associated with the selected one of the first plurality of fixed segment icons.  The Examiner notes that Kui does teach illustrating a displayed parameter in a bigger format when compared to a bottom image of such parameter (Kui, Annotated Fig. A below).
Siddaramanna teaches a thermostat with a fixed segment display (Siddaramanna, Title) and notes that the use of a fixed segment display may be more precisely and more clearly displayed than using an array of pixels (Siddaramanna, paragraph [0006]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui with a fixed segment display, as Siddaramanna teaches that the use of fixed segments in thermostat displays more precisely and clearly display icons (Siddaramanna, paragraph [0006]).
Kui as modified does not teach: wherein the control circuit is structured to, in a response to a user input selecting one of the first plurality of fixed segment icons, cause the second plurality of fixed segment numerals to display a value associated with a sensor component associated with the selected one of the first plurality of fixed segment icons.  The Examiner notes that Kui does teach illustrating a displayed parameter in a bigger format when compared to a bottom image of such parameter (Kui, Annotated Fig. A below).
Leeland teaches an HVAC controller (Leeland, Title) which features temperature, humidity, and CO2 sensors (Leeland, paragraph [0036]) and a display which features a first plurality of fixed segment icons, each fixed segment icon associated with one of the sensor components (Leeland, 120, 124, 126, Fig. 15, see paragraphs [0047] and [0050]), wherein when the user selects one of the icons, the display displays a value associated with the sensor component (Leeland, see Fig. 15, 17-18, see paragraph [0049] and [0050]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with a control circuit structured to display a value associated with a selected sensor component, as taught by Leeland, in order to allow the user easily cycle between different environmental parameters as they desire. 

Regarding claim 2, Kui as modified teaches the sensor device of Claim 1, wherein the control circuit is further structured to, in response to a user input to display an environmental condition value, cause the first plurality of fixed segment numerals to display a value of the environmental condition sensed by the selected sensor component (see Kui, Annotated Fig. A above which shows the display displaying values of environmental conditions such as humidity, temperature, CO2, thus a user input to turn the display on suffices the claim as when the display is powered the values will be shown), wherein the first plurality of fixed segment -2- 4814-5736-1137Atty. Dkt. No. 18-0810-US (112444-0989) numerals are each comprised of seven fixed segments that are individually actuated to for the first plurality of fixed segment numerals (see Kui, Annotated Fig. A above which shows the first plurality of fixed segment numerals comprised of seven fixed segments).   

Regarding claim 3, Kui as modified teaches the sensor device of Claim 1, wherein the control circuit is further structured to, in response to a user input to display an environmental condition value, cause the second plurality of fixed segment numerals to display a value of the environmental condition sensed by the selected sensor component (met through the combination with Leeland in claim 1, see Leeland, see Fig. 15, 17-18, see paragraph [0049] and [0050]).  

Regarding claim 4, Kui as modified teaches the sensor device of Claim 1, but does not specifically teach that the control circuit is further structured to, in response to a user input to display a set point value, cause the first plurality of numerals to display a set point for the environmental condition associated with the selected sensor component.  
Leeland teaches an HVAC controller (Leeland, Title) which features temperature, humidity, and CO2 sensors (Leeland, paragraph [0036]) and a display which features a first plurality of fixed segment icons, each fixed segment icon associated with one of the sensor components (Leeland, 120, 124, 126, Fog. 15, see paragraphs [0047] and [0050]), wherein when the user selects one of the icons, the display displays a value associated with the sensor component (Leeland, see Fig. 15, 17-18, see paragraph [0049] and [0050]), and further, the user can use the display to display a set point value (Leeland, Fig. 18, see paragraph [0050]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui, with a control circuit structured to display a set point valve in response to user input, as taught by Leeland, in order to allow users to easily see the set point of the sensor device and determine the whether the current set point is suitable for them. 

Regarding claim 5, Kui as modified teaches the sensor device of Claim 1, but does not specifically teach that control circuit is further structured to, in response to a user input to display a set point value, cause the second plurality of numerals to display a set point for the environmental condition associated with the selected sensor component.  
Leeland teaches an HVAC controller (Leeland, Title) which features temperature, humidity, and CO2 sensors (Leeland, paragraph [0036]) and a display which features a first plurality of fixed segment icons, each fixed segment icon associated with one of the sensor components (Leeland, 120, 124, 126, Fog. 15, see paragraphs [0047] and [0050]), wherein when the user selects one of the icons, the display displays a value associated with the sensor component (Leeland, see Fig. 15, 17-18, see paragraph [0049] and [0050]), and further, the user can use the display to display a set point value (Leeland, Fig. 18, see paragraph [0050]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui, with a control circuit structured to display a set point valve in response to user input, as taught by Leeland, in order to allow users to easily see the set point of the sensor device and determine the whether the current set point is suitable for them. 

Regarding claim 6, Kui as modified teaches the sensor device of Claim 1, wherein the plurality of sensor components comprises: 
a temperature sensor configured to sense temperature in the building zone (see paragraph [0041] which notes the monitoring system comprising a temperature sensor);  
a humidity sensor configured to sense humidity in the building zone (see paragraph [0041] which notes the monitoring system comprising a humidity sensor); and 
a carbon dioxide sensor configured to sense the carbon dioxide level in the building zone (ese paragraph [0041] which notes the monitoring system comprising a CO2 sensor); and 
wherein, the first plurality of fixed segment icons comprise: a temperature icon associated with the temperature sensor; a humidity icon associated with the humidity sensor; and a carbon dioxide icon associated with the carbon dioxide sensor (see Annotated Fig. A above, which shows defined first plurality of segment icons associated with temperature, humidity, and CO2).  

Regarding claim 15, Kui teaches a sensor device (see paragraph [0010] which notes the wireless PM2.5 monitoring system which is defined as the sensor device) for use in a room (see paragraph [0009] which notes use in rooms which is analogous to building zones), comprising: 
a temperature sensor configured to sense temperature in the room (see paragraph [0041] which notes the monitoring system comprising a temperature sensor); 
a humidity sensor configured to sense humidity in the room (see paragraph [0041] which notes the monitoring system comprising a humidity sensor);
a carbon dioxide sensor configured to sense the carbon dioxide level in the room (see paragraph [0041] which notes the monitoring system comprising a CO2 sensor); 
a touch-sensitive display (see paragraph [0039] and Fig. 4, the display 2 is not labeled directly in Fig. 4, further see paragraph [0009] which notes the display is touch screen) including: 
a segment temperature icon associated with the temperature sensor (see Annotated Fig. B, below);
a plurality of segment temperature value numerals located next to the segment temperature icon (see Annotated Fig. B, below);
a segment humidity icon associated with the humidity sensor (see Annotated Fig. B, below);
a plurality of segment humidity value numerals located next to the segment humidity icon (see Annotated Fig. B, below); 
a segment carbon dioxide icon associated with the carbon dioxide sensor (see Annotated Fig. B, below); 
a plurality of segment carbon dioxide numerals located next to the segment carbon dioxide icon (see Annotated Fig. B, below); 
a plurality of  segment numerals (see Annotated Fig. B, below); the plurality of segment numerals having a larger size than the segment temperature value numerals, the segment humidity value numerals, and the segment carbon dioxide numerals (see Annotated Fig. B, below);
a plurality of segment icons positioned proximate to the plurality of segment numerals, the plurality of segment icons including at least two of a temperature icon, a humidity icon, or a carbon dioxide icon (see Annotated Fig. B above, the Examiner notes that the claim merely requires the second plurality of segment icons to be proximate to the second plurality of segment numerals, and that the display shows that the second plurality of segment icons are proximate by the broadest reasonable interpretation of the claim since are all on the same display);

    PNG
    media_image2.png
    657
    775
    media_image2.png
    Greyscale

a plurality of touch sensitive buttons configured to receive a user input (see the multiple buttons on the display show above such as the power button); and 
a control circuit (3, see paragraph [0041]) communicably coupled to the temperature sensor, the humidity sensor, the carbon dioxide sensor, and the display (see paragraph [0041] and further see paragraph [0055]).  
Kui does not teach:
that the touch-sensitive display is a fixed segment display;
the control circuit is structured to, in a response to a user input selecting one of the temperature sensor, the humidity sensor, the carbon dioxide sensor, cause the plurality of fixed segment numerals to display a value associated with the selected sensor.  
Siddaramanna teahces a thermostat with a fixed segment display (Siddaramanna, Title) and notes that the use of a fixed segment display may be more precisely and more clearly displayed than using an array of pixels (Siddaramanna, paragraph [0006]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui with a fixed segment display, as Siddaramanna teaches that the use of fixed segments in thermostat displays more precisely and clearly display icons (Siddaramanna, paragraph [0006]).
Kui as modified does not teach: the control circuit is structured to, in a response to a user input selecting one of the temperature sensor, the humidity sensor, the carbon dioxide sensor, cause the plurality of fixed segment numerals to display a value associated with the selected sensor. 
Leeland teaches an HVAC controller (Leeland, Title) which features temperature, humidity, and CO2 sensors (Leeland, paragraph [0036]) and a display which features a first plurality of fixed segment icons, each fixed segment icon associated with one of the sensor components (Leeland, 120, 124, 126, Fog. 15, see paragraphs [0047] and [0050]), wherein when the user selects one of the icons, the display displays a value associated with the sensor component (Leeland, see Fig. 15, 17-18, see paragraph [0049] and [0050]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with a control circuit structured to display a value associated with a selected sensor component, as taught by Leeland, in order to allow the user easily cycle between different environmental parameters as they desire. 

Regarding claim 16, Kui as modified teaches the sensor device of Claim 15, wherein the control circuit is further structured to, in response to a user input to display an environmental condition value, cause the plurality of fixed segment numerals to display a value of the environmental condition sensed by the selected sensor (met through the combination with Leeland, as Leeland teaches selecting environmental icons to display their values, see Leeland, Fig. 15, 17-18, see paragraph [0049] and [0050]).  

Regarding claim 17, Kui as modified teaches the sensor device of Claim 15, but does not specifically teach that the control circuit is further structured to, in response to a user input to display a set point value, cause the plurality of fixed segment numerals to display a set point for the environmental condition associated with the selected sensor.  
Leeland teaches an HVAC controller (Leeland, Title) which features temperature, humidity, and CO2 sensors (Leeland, paragraph [0036]) and a display which features a first plurality of fixed segment icons, each fixed segment icon associated with one of the sensor components (Leeland, 120, 124, 126, Fog. 15, see paragraphs [0047] and [0050]), wherein when the user selects one of the icons, the display displays a value associated with the sensor component (Leeland, see Fig. 15, 17-18, see paragraph [0049] and [0050]), and further, the user can use the display to display a set point value (Leeland, Fig. 18, see paragraph [0050]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui, with a control circuit structured to display a set point valve in response to user input, as taught by Leeland, in order to allow users to easily see the set point of the sensor device and determine the whether the current set point is suitable for them. 

Regarding claim 21, Kui as modified teaches the sensor device of Claim 1, wherein the control circuit is further structured to, in response to first user input, cycle through the environmental condition associated with each sensor component, and in response to second user input selecting a specific environmental condition, display a value of the specific environmental condition using the second plurality of fixed segment numerals and a value of a different environmental condition using the first plurality of fixed segment numerals (met through the combination are Leeland Figs. 16-18, paragraphs [0049]-[0051] which shows cycling through different conditions).  

Regarding claim 22, Kui as modified teaches the sensor device of Claim 15, wherein the control circuit is further structured to, in response to first user input, cycle through at least two of the temperature in the room, the humidity in the room, or the carbon dioxide in the room, and in response to second user input selecting a specific environmental condition of the at least two of the temperature in the room or the humidity in the room, display a value of the specific environmental condition using the plurality of large fixed segment numerals and a value of a different environmental condition using at least one of the fixed segment temperature value numerals, the fixed segment humidity value numerals, or the fixed segment carbon dioxide numerals (met through the combination are Leeland Figs. 16-18, paragraphs [0049]-[0051] which shows cycling through different conditions). 

Claims 7, 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Siddaramanna and Leeland, as applied to claims 1, 6, and 15, further in view of Klein (US 2015/0148963 – previously cited). 

Regarding claim 7, Kui as modified teaches the sensor device of Claim 6, but does not teach the plurality of sensor components further comprises an occupancy sensor configured to sense the presence of a person in the building zone.  
Klein teaches an HVAC controller (Klein, 18, Fig. 4, paragraph [0031]) which includes an occupancy sensor (Klein, see paragraph [0031]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with an occupancy sensor, as taught by Klein, in order to utilize the occupancy sensor to determine how much conditioning a space needs based on the amount of persons in the space.  

Regarding claim 10, Kui as modified teaches the sensor device of Claim 1, wherein the display comprises a touch-sensitive display (Kui, paragraph [0041]). Kui as modified does not teach that the touch-sensitive display includes an up button, a down button, and a menu button.  
Klein teaches an HVAC controller (Klein, 18, Fig. 4, paragraph [0031]) which includes a touch sensitive user interface (Klein, 108, Fig. 4, see paragraph [0035]) with an up button (Klein, Fig. 4, see the “up” arrow button), a down button (Klein, Fig. 4, see the “down” arrow button), and a menu button (Klein, Fig. 4, menu button indicated by 98d). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with a touch sensitive display with an up, down, and menu button, as taught by Klein, in order to provide easily identifiable and understandable visual cues for users to follow.  

Regarding claim 11, Kui as modified teaches the sensor device of Claim 10, wherein the display further includes a fixed segment temperature display arranged to indicate either degrees Celsius (Kui, see Annotated Fig. A, above which shows the temperature numerals associated with an indication of degrees Celsius) or degrees Fahrenheit (this limitation is not required as the claim is claimed in the alternative).

Regarding claim 18, Kui as modified teaches the sensor device of Claim 15, but does not teach an occupancy sensor configured to sense the presence of a person in the room.  
Klein teaches an HVAC controller (Klein, 18, Fig. 4, paragraph [0031]) which includes an occupancy sensor (Klein, see paragraph [0031]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with an occupancy sensor, as taught by Klein, in order to utilize the occupancy sensor to determine how much conditioning a space needs based on the amount of persons in the space.  

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Siddaramanna and Leeland, as applied to claims 1 and 15, further in view of Tucker (US 2018/0023838 – previously cited).

Regarding claim 8, Kui as modified teaches the sensor device of Claim 1, but does not specifically teach that the control circuit is configured to, in response to a user input selecting for display one of the plurality of fixed segment icons, cause the selected fixed segment icon and the associated fixed segment numeral to illuminate.  
Tucker teaches an HVAC controller which features a user interface with a touch screen display (Tucker, Abstract), wherein when the display has a select button which illuminates icons that are on the display when they are selected by a user (Tucker, see select button 190, Fig. 11C, see paragraph [0069]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with the teaching of illuminating icons on the display when they are selected by the user, in order to provide a simple visual cue to the user about which icon they are currently selecting. 

Regarding claim 9, Kui as modified teaches the sensor device of Claim 8, wherein the control circuit is configured to, in response to a user input deselecting for display one of the plurality of fixed segment icons, cause the deselected fixed segment icon and the associated fixed segment numeral to darken (see Tucker, Figs. 11B and 11C and paragraphs [0068]-[0069] which show how when the user cycles from selecting the time icon 244 to the temperature icon 248, the temperature icon 248 is now illuminated, and the time icon no longer being illuminated and thus darkened).  

Regarding claim 19, Kui as modified teaches the sensor device of Claim 15, but does not specifically teach control circuit is configured to, in response to a user input selecting for display one of the fixed segment temperature icon, the fixed segment humidity icon, and the fixed segment carbon dioxide icon, cause the selected fixed segment icon and the associated plurality of fixed segment numerals to illuminate.  
Tucker teaches an HVAC controller which features a user interface with a touch screen display (Tucker, Abstract), wherein when the display has a select button which illuminates icons that are on the display when they are selected by a user (Tucker, see select button 190, Fig. 11C, see paragraph [0069]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with the teaching of illuminating icons on the display when they are selected by the user, in order to provide a simple visual cue to the user about which icon they are currently selecting. 

Regarding claim 20, Kui as modified teaches the sensor device of Claim 19, wherein the control circuit is configured to, in response to a user input deselecting for display one of the fixed segment temperature icon, the fixed segment humidity icon, and the fixed segment carbon dioxide icon, cause the deselected fixed segment icon and the associated plurality of fixed segment numerals to darken (see Tucker, Figs. 11B and 11C and paragraphs [0068]-[0069] which show how when the user cycles from selecting the time icon 244 to the temperature icon 248, the temperature icon 248 is now illuminated, and the time icon no longer being illuminated and thus darkened).  

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Siddaramanna, Leeland and Klein, as applied to claim 11, further in view of Schultz (US 2007/0138308) and Killo (US 2016/0349823).

Regarding claim 12, Kui as modified teaches the sensor device of Claim 11, but does not teach that control circuit is structured to, in response to the up button and the down button being simultaneously pressed for a predetermined amount of time, cause the display to enter into a configuration mode; 
wherein, with the display in the configuration mode, the control circuit is structured to in response to a press of the menu button change from a first edit mode for changing the fixed segment temperature display between degrees Celsius and degrees Fahrenheit to a second edit mode for changing a different display feature.  
Schultz teaches a controller system user interface (Schultz, Title) for a thermostat system (Schultz, paragraph [0003]) with multiple buttons on the thermostat (Schultz, thermostat 10 in Fig. 24 has buttons 11-13, 15-17, see paragraph [0041]) wherein when two buttons are pressed for a predetermined period of time the thermostat enters a configuration mode (Schultz, paragraph [0041], see claim 35) and when in the configuration mode the user can press another label to correspond to a different configuration category (Schultz, claim 40) for changing a different display feature (Schultz, Figs. 24-25, see paragraph [0041]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified with a control circuit to enter a configuration mode by pressing two buttons down for a predetermined period of time, as taught by Schultz, in order to provide a simple method of entering a configuration mode for the user thereby enhancing the ease of use of the device.
The Examiner notes that Kui as modified does not specifically teach that the up and down buttons are selected to enter the configuration mode and that the menu button is not pressed to change between edit modes, but notes that this does not patentability distinguish from Schultz since the resultant outcome is the same. Further, the Examiner notes that Kui as modified does not teach edit modes for changing fixed segment temperature display between degrees Celsius and degrees Fahrenheit, but further notes that the control circuit of Kui as modified is capable of performing the function as it is drawn to the intended use of the control circuit (i.e. the control circuit of Kui as modified can be structured and programmed to do so). 
However, Killo teaches a temperature control device (Killo, Title) featuring a thermostat (Killo, 100, Fig. 1, see paragraph [0020]) with a display (Killo, 110, Fig. 1, see paragraph [0020]) which has a button for changing between degrees Celsius or Fahrenheit (Killo, 115, Fig. 1, see paragraph [0020]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified with the ability of displaying degrees Celsius or degrees Fahrenheit, as taught by Killo, in order to provide more choice to users of the device to use the device at their desired preferences. 

Regarding claim 14, Kui as modified teaches the sensor device of Claim 12, wherein, in the first edit mode, the control circuit is structured to cycle between degrees Celsius and degrees Fahrenheit (met through the combination with Killo above) in response to a press of either the up button or the down button (met through the combination with Killo above, the Examiner notes that Killo has a dedicated button to switching between degrees Celsius and degrees Fahrenheit which is not the up or down button, however the mechanism of which button is pressed is not patentability distinguishable as the resultant outcome is the same). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Siddaramanna, Leeland, Klein, Schultz, and Killo as applied to claim 12, further in view of Tucker (US 2018/0023838 – previously cited).

Regarding claim 13, Kui as modified teaches the sensor device of Claim 12, but does not teach that the second edit mode is for changing each of the first plurality of fixed segment icons between an illuminated state and a darkened state. Tucker teaches an HVAC controller which features a user interface with a touch screen display (Tucker, Abstract), wherein when the display has a select button which illuminates icons that are on the display when they are selected by a user (Tucker, see select button 190, Fig. 11C, see paragraph [0069]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with the teaching of cycling between illuminating icons on the display when they are selected by the user, in order to provide a simple visual cue to the user about which icon they are currently selecting. 

Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed to the 35 USC 103 rejections made in the previous office action. Applicant asserts that Kui as modified does not teach the amendment to claim 1, asserting that Kui as modified does not include a second plurality of fixed segment icons positioned proximate to the second plurality of fixed segment numerals, the second plurality of fixed segment icons including at least two of a temperature icon, a humidity icon, or a carbon dioxide icon. See Applicant Remarks, pg. 10. The Examiner has considered this argument and disagrees. Aside from the fact that no argument is directly made besides a conclusory statement regarding Kui, through a reinterpretation of the art and the newly presented amendment the Examiner contends that Kui reads on the claims as written. Specifically the claim requires the second plurality of fixed segment numerals being proximate to the second plurality of fixed segment icons, the second plurality of fixed segment icons including at least two of a temperature icon, a humidity icon, or a carbon dioxide icon. Shown on the annotated figures above, Kui has multiple icons which can read on the claimed segment icons, and since they are all located on the same display, the second plurality of fixed segment icons and the second plurality of fixed segment icons are proximate to each other based on their positioning on the same display. Since the claim and the specification does not clarify what the precise relationship between them is, through the broadest reasonable interpretation of the claim, Kui reads on the amendments to the claims. 
Applicant further argues that Kui and Leeland are not combinable. Applicant contends that Kui and Leeland have different display technologies and are inherently incompatible. The Examiner has considered the argument and respectfully disagrees as the argument is based on a misinterpretation of the combination. The combination is not predicated on swapping the entirety of the displays with each other, but merely taking from Leeland the capability of displaying a selected sensor reading on the thermostat. As such, the Examiner maintains the combination. Per the amendment to the claims please see the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763